                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

 EDWARD WEAVER,                                  )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       )             No. 1:19-CV-127-RWS
                                                 )
 DR. PHILLIP TIPPON,                             )
                                                 )
                Defendant.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court on review of the file following plaintiff Edward Weaver’s

filing of his amended complaint. For the following reasons, the Court will order the Clerk of Court

to issue process on the amended complaint.

       On August 5, 2019, plaintiff filed his original complaint, naming as defendants Alana

Boyles and Corizon Health. He alleged his hepatitis C (“HCV”) was not properly treated at

Southeast Correctional Center (“SECC”), and as a result, he suffered an acute illness for which he

spent a week in severe pain the SECC’s intensive care unit. His original complaint alleged that

his treating physician requested that plaintiff be approved for medical treatment at an outside

medical facility, but this request was denied. On initial review under 28 U.S.C. § 1915, the Court

dismissed defendants Boyles and Corizon Health because plaintiff had not alleged these

defendants were responsible for any alleged denial of medical treatment. The Court ordered

plaintiff to file an amended complaint, naming as defendants those individuals who were

deliberately indifferent to his serious medical needs.

         On January 30, 2020, plaintiff filed his amended complaint against defendant Dr. Phillip

Tippon. Plaintiff’s amended complaint contains the same allegations regarding defendant’s failure

to properly treat his HCV, the inadequate care and treatment he received in SECC’s ICU, and the
denial of outside medical attention. Liberally construed on initial review under 28 U.S.C. § 1915,

the Court finds that plaintiff’s amended complaint sufficiently states a claim for deliberate

indifference to a serious medical need in violation of the Eighth Amendment. The Court will order

the Clerk of Court to issue process on the amended complaint.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of Court shall issue process or cause process

to issue upon the amended complaint, pursuant to the service agreement the Court maintains with

Corizon, as to Dr. Phillip Tippon in his individual capacity.

       Dated this 5th day of February, 2020.




                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE




                                               -2-
